Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-12 Filed: 03/02/19 Page: 1 of 2 PAGEID #:
                                    19802




                     EXHIBIT J
                              Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-12 Filed: 03/02/19 Page: 2 of 2 PAGEID #:
                                                                  19803


                                                                                                  Election Results                                                                                    Voting Age Populations
                             10 Governor              I      10 Att. General   I      08 President        I     06 Att. General    I        06Auditor    I       04 President
             District     Kasich     1 Strickland 1       DeWine I Cordray     I   McCain   I   Obama I Mont.           I Dann     I   Taylor I Sykes    I    Bush     I Kerry   PVI   White    I Hispanic   I   Black   I   Asian   I Am Indian
5- Latta                 51.2o%      1 44.67% 1           54.24% 1 39.13%      1   51.33%   1   46.93% 1 49.90%      J    50.08%   l   58.39% 1 41.58%   1   58.76% 1 40.79%     R+7   92.84%   1   3.46%    1   3.37%   1   uo%     1   o.23%

County                  Population    % of District
Defiance                   39,037        5.41%
Fulton                     42,698        5.92%
Hancock                    71,850        9.96%
Hardin                     23,906        3.32%
Henry                      28,215        3.91%
Lucas                     234,075       32.46%
Mercer                     27,271        3.78%
Paulding                   19,614        2.72%
Putnam                     34,499        4.78%
Van Wert                   28,744        3.99%
Wi lli ams                 37,642       5.22%
Wood                      124,450       17.26%
Wyandot                     9,030       1.25%
Total                     721,031




                                                                                                                                                                                                                  Plaintiffs' Trial
                                                                                                                                                                                                                      Exhibit
                                                                                                                                                                                                                     P607
                                                                                                                                                                                                                 Case No. 1:18-cv-00357




                                                                                                                                                                                                                                REV _00000027
